                                          United States District Court
                                               EASTERN DISTRICT OF NEW YORK

                                                  225 CADMAN PLAZA EAST

                                                 BROOKLYN,NEW YORK 11201


CHAMBERS OF

I. LEO GLASSER

SENIOR JUDGE




                                                                                     April 22, 2019

         Nicole McFarland, Esq.
         Metropolitan Detention Center
         80 29^" Street
         Brooklyn, New York 11232

         Re: United States v. Alvaro Palau
                 Docket No.09-CR-633(ILG)

         Dear Ms. McFarland:


                A third letter has been received (to two of which you were copied)from the Defendant's
         attorney alleging inadequate or indifferent attention to a painful medical problem from which he
         has been suffering for some time.

                In a letter dated April 2"^^, I wrote to you requesting a response informing me regarding
         those repeated complaints. As ofthis date, I have received no response. Absent a response
         within a reasonable time, I will have no alternative but to advise his counsel to pursue his
         available legal remedies.

                                                                              Yours sincerely,

                                                                           /si


                                                                              I. Leo Glasser
                                                                              Senior United States District Judge




         cc: Alexei Schacht, Esq.
